Exhibit 10.1
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS [***] HAVE BEEN EXCLUDED
FROM THIS EXHIBIT BECAUSE THEY (I) ARE NOT MATERIAL, AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED


ON-SITE PRODUCT SUPPLY AGREEMENT


        THIS ON-SITE PRODUCT SUPPLY AGREEMENT (“Agreement”) is dated as of the
Effective Date, between Messer LLC, a Delaware limited liability company
(“Messer”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company (“Coffeyville Resources”). Capitalized terms are
defined in this Agreement or the Appendices and Exhibits to this Agreement.
Messer and Coffeyville Resources are each referred to as a “Party” and
collectively as the “Parties.”


1. PURCHASE AND SALE OF PRODUCT


1.1Subject to Section 1.2, during the Supply Period, Messer shall provide and
commit the Messer Equipment and sell and deliver Product that meets the
specifications set forth in Exhibit A(II)(A) (collectively, “Product
Specifications”) to Coffeyville Resources, and Coffeyville Resources shall
purchase Product from Messer.


1.2 During the Supply Period, Messer shall supply: (a) Product to the extent
required by Coffeyville Resources, up to the Delivery Requirements and the
requirements under Exhibit A(IV); and (b) Product in excess of the Delivery
Requirements and the requirements under Exhibit A(IV) (“Excess Product”), at the
prices set forth in Exhibit A(V), to the extent that Coffeyville Resources
requires Excess Product and Messer determines that it has Excess Product
available from the Messer Equipment (other than the Additional Oxygen Equipment)
or another Messer liquid production facility.


1.3Coffeyville Resources may provide Product for use by Coffeyville Resources
Refining & Marketing, LLC (“Coffeyville Refining”) and any successors or assigns
of Coffeyville Refining at the facility owned by Coffeyville Refining adjacent
to the Coffeyville Resources’ Plant Site. Coffeyville Resources may assign this
right to any permitted successors or assigns of Coffeyville Resources (each, a
“Successor”) provided such Successor assumes Coffeyville Resources’ obligations
under this Agreement. Except as provided for in the previous sentence,
Coffeyville Resources shall not resell, distribute, or otherwise transfer any
Product purchased by Coffeyville Resources from Messer.


1.4 Liquid Product Delivery.


1.4.1 Messer may deliver Liquid Product any time, 24 hours per day, seven days
per week.

1.4.2 In the event Messer’s delivery vehicle is denied access to the Existing
Messer Liquid Facility or Additional Oxygen Equipment as a result of the acts or
omissions of Coffeyville Resources or its employees, agents, contractors or
subcontractors, Coffeyville Resources shall be responsible for all reasonable
and actual costs incurred by Messer arising out of, or associated with, any such
denial of access, unless such denial is caused by the acts or omissions of
Messer, its employees, agents, contractors or subcontractors, or due to
Coffeyville Resources ensuring compliance with any Laws.


1.4.3 Messer may refuse to make deliveries of Liquid Product during a strike or
other labor disturbances affecting Coffeyville Resources at Coffeyville
Resources’ Plant Site,




Page 1 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



where such labor disturbances create a reasonable concern for the safety of the
driver or any other persons.


2. TERM


2.1 This Agreement starts on the Effective Date and ends at the end of the
Supply Period, unless terminated earlier as provided for in this Agreement.
After the end of the Initial Term, the term of this Agreement will automatically
renew for successive terms of 12 months each (each a “Renewal Term”). However, a
party may terminate this Agreement on the last day of the Initial Term or any
Renewal Term (each, an "Expiration Date") by giving the other party a notice of
termination at least 12 months before the Expiration Date. The Parties shall
meet at least three years before the end of the Initial Term to discuss a
potential extension of this Agreement.


2.2 A Party will be in default under this Agreement (“Default”) if that Party
materially breaches the terms of this Agreement and does not, within the
[***]-day period starting on the date of its receipt of a written notice of the
breach provided by the other Party as required under this Agreement (“Cure
Period”), either: (A) cure the breach; or (B) if the breach cannot reasonably be
cured within the Cure Period, commence the cure within the Cure Period and
pursue it diligently to completion. A Party may terminate this Agreement for the
other Party’s Default by giving the other Party a written notice, within the
[***]-day period starting on the last day of the Cure Period, that specifies an
effective date of termination that is no more than [***] after the date of the
termination notice. Provided, however, that nothing in this Section 2.2 shall in
any way be construed to limit or expand the Parties’ rights and obligations
under Section 11 or Section 14.


3. THE MESSER SITE AND THE MESSER EQUIPMENT


3.1 License to Use and Occupy. Coffeyville Resources grants to Messer an
exclusive license to use and occupy the Messer Site until the removal of the
Messer Equipment as contemplated in Section 3.4.4. The Messer Site shall be
occupied exclusively by Messer, without cost for such occupancy. The license
contemplated in this Section 3.1 shall not amend or diminish any of Messer’s
other rights under this Agreement.


3.2 Access Rights.


3.2.1Coffeyville Resources grants to Messer a non-exclusive easement for ingress
and egress, to, through and over, and parking spaces reasonably necessary to
conduct operations at, Coffeyville Resources’ Plant Site (the “Messer Access
Right”) as reasonably necessary for Messer’s employees, agents, contractors and
subcontractors, with or without vehicles, equipment, materials and machinery,
to: (A) install, maintain, repair, modify, operate or remove all or any portion
of the Messer Equipment located on the Messer Site; or (B) perform any of
Messer’s obligations or exercise any of Messer’s rights contemplated in this
Agreement. The locations for the Messer Access Right shall be mutually
satisfactory to the Parties, and Coffeyville Resources reserves the right to
deny access at any specific point in its sole discretion; however, Messer will
not be responsible for any delays or costs in connection with Coffeyville
Resources’ denial of access without a safety, security, or other reasonable
basis. Messer shall not be permitted access to Coffeyville Refining’s facility
without prior written permission.


3.2.2Messer grants to Coffeyville Resources a non-exclusive easement for ingress
and egress to, and access into, through and over the Messer Site (the
“Coffeyville Resources Access Right”) as reasonably necessary for Coffeyville
Resources’ employees, agents,




Page 2 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



contractors and subcontractors, with or without vehicles, equipment, materials
and machinery, to use: (A) as may be reasonably necessary in connection with
Coffeyville Resources’ ownership, use, enjoyment, repair, maintenance and
expansion of Coffeyville Resources Plant Site; (B) a 12-feet-wide portion of the
Messer east-west pipe rack within the Messer Site with a loading capacity up to
30 pounds per square foot for the installation, operation and maintenance by
Coffeyville Resources of its cable tray and cables; provided, however, that
Coffeyville Resources shall not exercise this right in a manner that
unreasonably interferes with Messer’s use of the Messer Site in accordance with
the terms of this Agreement, or as needed to comply with any Laws.
Notwithstanding the foregoing, Coffeyville Resources and/or Coffeyville Refining
may have access to and interfere with Messer’s use of the Messer Site to the
extent necessary to comply with any Laws or Environmental Laws. Coffeyville
Resources and Coffeyville Refining shall follow Messer safety policies and
notify Messer control room upon entering the Messer Site.


3.2.3The Messer Access Right and Coffeyville Resources Access Right shall remain
in full force and effect until the Messer Equipment is removed from the Messer
Site.


3.2.4Each Party’s performance under this Agreement will be in such a manner as
to protect all persons and property thereon from damage or injury. In addition,
Messer will perform its obligations under this Agreement and utilize the Messer
Access Right in accordance with the safety standards specified in this Agreement
and in such manner as to prevent any unreasonable interference with Coffeyville
Resources’ and any of its contractors’ or invitees and their respective
operations.


3.2.5Messer is solely responsible for the safe transportation and packing in
proper containers and storage of any tools or materials required by Messer in
connection with its operations, whether owned, leased or rented by Messer.
Coffeyville Resources will not be responsible for any such tools and materials
that are lost, stolen, or damaged unless caused by Coffeyville Resources or its
employees, agents, contractors, or subcontractors. Any transportation of such
tools and materials furnished by Coffeyville Resources pursuant to Messer’s
request is solely as an accommodation and Coffeyville Resources will have no
liability therefor.


3.3Coffeyville Resources shall:


3.3.1Be responsible to provide Messer, at Coffeyville Resources’ cost and
expense, consistent with Exhibit B, the Messer Site. Each Party will be
responsible for any modifications to the Messer Site in connection with a change
in the electrical classification (currently nonclassified) to the extent
required due to that Party’s acts or omissions. Changes to such classification
due to a change in Laws shall be addressed under Section 3.4.3.


3.3.2Be responsible to install and maintain Coffeyville Resources’ Pipelines and
any other facilities, as specified in Exhibit B, necessary to transport Product
from the Point of Delivery to Coffeyville Resources’ Plant. Coffeyville
Resources understands that Coffeyville Resources’ Pipelines must be capable of
safely transporting the Product.


3.4Messer shall:


3.4.1Install the Additional Oxygen Equipment, and perform work and commit the
capital included in the Relife Capital Investment in accordance with Exhibit C.
Subject to the terms of this Agreement, including, but not limited to those set
forth in Section 16 below, Messer may contract or subcontract any or all of the
work required in connection




Page 3 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



with the installation of the Additional Oxygen Equipment and the Relife Capital
Investment as it deems appropriate and Messer shall be responsible for such
contractors or subcontractors and the contracted or subcontracted work as if
Messer itself had performed such work. Messer shall complete such work
consistent with Messer’s practices and shall give Coffeyville Resources a
written notice when the Additional Oxygen Equipment is ready for initial fill
(“Additional Oxygen Equipment Completion Notice”) and as items included in the
Relife Capital Investment are complete.


3.4.2Be responsible for the operations and maintenance of the Messer Equipment.


3.4.3Subject to Section 3.3.1 above and Section 9.4 below, Messer agrees to make
such modifications to the Messer Equipment and/or Messer Site as are required by
governmental agencies or authorities, by the modification or change in
interpretation of any applicable Laws or permits, or by the enactment or
adoption of any new Laws, so as to ensure proper maintenance and operation of
the Messer Equipment and/or the Messer Site in compliance with those Laws and
permits, in which case the Parties shall share the associated costs equally.
Provided, however, any timelines and costs associated with any modifications
under this Section 3.4.3 are subject to the review and approval of Coffeyville
Resources, which Coffeyville Resources shall not unreasonably withhold or delay.


3.4.4 Use commercially reasonable efforts to remove the Messer Equipment and all
other items on the Messer Site other than any foundations or other underground
equipment from the Messer Site commencing from the termination or expiration of
this Agreement, but no later than [***] thereafter or after Coffeyville
Resources’ written request to Messer. Upon such removal, the foundation and
underground installations shall become the property of Coffeyville Resources.


3.5 Contaminants. If the contaminant levels in the atmosphere at the Messer Site
or, if applicable, in the Water at the Messer Site, exceed the parameters set
forth in Appendix 3 or the electrical utilities provided by Coffeyville
Resources do not meet the parameters set forth in Exhibit B and such condition
may make the operation of the Messer Equipment hazardous or threaten to damage
the Messer Equipment, or impair the ability of the ASU to produce Product that
meets the Product Specifications or the Delivery Requirements (hereinafter a
“Off-Spec Condition”), then Messer shall promptly notify Coffeyville Resources
of such Off-Spec Condition, specifying the particular contaminate levels and
effect thereof.


3.5.1 Upon receipt of such notice, Coffeyville Resources shall, at its election
within [***]thereafter proceed to do one of the following: [***]. The cost of
any action under this section shall be (x) borne by Coffeyville Resources if
Coffeyville Resources was the cause of the Off-Spec Condition, (y) borne by
Messer if Messer was the cause of such Off-Spec Condition, and (z) in all other
cases, borne equally by Coffeyville Resources and Messer.


3.5.2 In addition, upon notice as set forth below, Messer shall have the right
to suspend its performance, including, the delivery of Product from the ASU due
to an Off-Spec Condition:


(A)In emergencies, where Messer reasonably determines there to be risks to
health and safety or risks of significant property damage, Messer may suspend
Product supply upon reasonable notice under the circumstances.





Page 4 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



(B)In all other circumstances, Messer shall give Coffeyville Resources fifteen
(15) days advance written notice of Messer’s intention to exercise its right to
suspend the delivery of Product.


(C) Messer will continue to deliver liquid oxygen as available unless the
Off-Spec Condition impacts the Existing Messer Liquid Facility or the Additional
Oxygen Equipment.


(D) Coffeyville Resources’ obligation to pay the Minimum Monthly Charge shall
        continue during any such suspension, unless the Off-Spec Condition was
 caused by Messer.


3.5.3. If it is determined in a final, non-appealable or un-appealable decision
by a court of competent jurisdiction that any suspension or cessation under this
Section by Messer was improper or wrongful, Messer shall be responsible for any
loss or damages incurred by Coffeyville Resources (including reasonable attorney
fees), to the extent resulting from such improper or wrongful suspension or
cessation.


3.6 Title to Messer Equipment. Title to and ownership of the Messer Equipment
shall remain, at all times, with Messer. However, Coffeyville Resources may
purchase the Additional Oxygen Equipment, AS IS, WHERE IS, effective on the date
of termination of the Supply Period, by paying Messer [***] on or before that
date. Coffeyville Resources shall hold Messer harmless from and against all
Claims and liens on or affecting the Messer Equipment, or any part thereof,
except to the extent that such Claims or liens were due to or created by the
acts of Messer, its agents, contractors or subcontractors, or Messer’s failure
to pay any third party. Coffeyville Resources shall execute such documents as
may be reasonably requested by Messer to put third-parties on notice of Messer’s
ownership interest in the Messer Equipment. Coffeyville Resources shall not
alter, repair, operate, maintain, adjust or tamper with the Messer Equipment.


3.7If the Messer Site shall become unsuitable because of any change of site
conditions (for reasons not due to Messer or its agents, contractors or
subcontractors) or due to an act or omission of Coffeyville Resources, Messer
shall, at Coffeyville Resources’ expense, move the Messer Equipment to a
substitute site to be furnished by Coffeyville Resources that meets the
requirements in Sections 3.3.1. The provisions of this Agreement shall apply to
any such substitute site.


3.8 Notwithstanding anything in this Agreement to the contrary, Messer reserves
the right to [***] to perform any of its obligations.


3.9 Messer may retain, market, and sell to third parties: [***]Each month,
Messer shall credit Coffeyville Resources in an amount equal to [***].


4. POINT OF DELIVERY; RISK OF LOSS


Risk of loss and title with respect to all Product meeting the Product
Specifications shall pass from [***] at the Point of Delivery. [***] assumes all
risk and shall be solely liable and responsible for Product meeting the Product
Specifications at and from the Point of Delivery.


5. PRICE AND PAYMENT


5.1 Messer shall invoice Coffeyville Resources, in accordance with the pricing
set forth in Exhibit A, for the Minimum Monthly Charge each month, for the
Reliability Bonus (if applicable) after the related Contract Year, and for any
other applicable charges and sums, set forth in this




Page 5 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



Agreement, after delivery. Except as set forth elsewhere in this Agreement, the
Minimum Monthly Charge applies [***].


5.2Except as provided for in Section 5.3, Coffeyville Resources shall pay Messer
as set forth in the invoices. Payment for the Minimum Monthly Charge shall be
made no later than the last day of the corresponding month. For any other
charges, payment shall be due and payable within 30 days from the date of the
invoice. In the case of any payment not made when due (other than for amounts
disputed as provided for in Section 5.3), interest shall be applied at a rate
per annum equal to [***], as published in The Wall Street Journal, from the due
date until payment is made. Coffeyville Resources shall not be responsible for
any invoices for charges submitted more than [***] from the date such charges
were incurred.  


5.3If any invoice is disputed as erroneous by Coffeyville Resources and
Coffeyville Resources wishes to withhold the disputed amount, Coffeyville
Resources:


5.3.1must timely pay the undisputed amount, and;


5.3.2must, , give Messer written notification setting forth the disputed amount
and the basis for the dispute.


So long as Coffeyville Resources disputes the disputed amount consistent with
the process set forth in this Section 5.3, the withholding of the disputed
amount prior to the resolution of such dispute will not constitute a Default by
Coffeyville Resources. Messer and Coffeyville Resources shall use good faith
efforts to resolve the disputed amounts in accordance with the dispute
resolution procedures set forth in Section 24 below. Upon resolution of any such
dispute between the Parties, the amount mutually agreed as due and owing,
including any accrued interest, will be promptly paid by Coffeyville Resources.
The amount agreed as not being due will be credited to Coffeyville Resources.


6. PRICE ADJUSTMENTS


The prices and Export Credit will be adjusted in accordance with Appendix 2.


7. TAXES AND OTHER CHARGES AND REVISIONS


7.1 Coffeyville Resources shall pay [***].


7.2 [***].

7.3 In the event that any taxes or charges owed by Coffeyville Resources
pursuant to Sections 7.1 and 7.2 should be assessed against and paid by Messer,
Coffeyville Resources shall promptly reimburse Messer for such payment.


8. WARRANTY AND WARRANTY DISCLAIMER.


8.1 Messer warrants to Coffeyville Resources that Products delivered to
Coffeyville Resources will conform to the Product Specifications; however, if
Coffeyville Resources requests non-conforming Product after Messer advises
Coffeyville Resources that the Product will not conform to the Product
Specifications, then this warranty will not apply to any such non-conforming
Product delivered in the first three consecutive days after Coffeyville
Resources’ request, and such non-conforming Product delivered in that
consecutive three-day period will apply toward the Delivery Requirements and the
requirements under Exhibit A(IV); provided however, that any such non-conforming
Product delivered after that consecutive three day period shall not count as
part of the Delivery Requirements or the requirements under Exhibit A(IV), or




Page 6 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



limit Coffeyville Resource’s remedies or Messer’s obligations under this
Agreement associated with the non-conforming Product or Messer’s failure to
deliver the volume of Product taken as non-conforming Product, if applicable.
Messer does not make any other express warranty, and SPECIFICALLY DISCLAIMS ALL
IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.


8.2 Coffeyville Resources waives any Claim for a breach of Messer’s warranty
under Section 8.1, or breach of Messer’s obligation to deliver Product as
required under this Agreement that Coffeyville Resources does not give Messer in
writing within [***] after the date of the breach; and


8.3 Each Party waives any Claim regarding any error on an invoice or request for
credit that it does not give to the other Party in writing within [***] after
the date of the relevant invoice.


9. INDEMNITY


9.1 Except as provided for in Section 9.2, each Party (an “Indemnifying Party”)
agrees to defend, indemnify and hold harmless the other Party, its parents,
subsidiaries, affiliates, successors and assigns, and each of their respective
present and future officers, directors, and employees (each an “Indemnified
Party” and collectively the “Indemnified Parties”), from and against any and all
claims, demands, causes of action, lawsuits, liabilities, losses, damages, and
expenses incidental thereto (including cost of defense, settlement, reasonable
attorney’s fees, fines or penalties) (each, a “Claim” and collectively,
“Claims”) of any nature whatsoever:


(a) whether brought by a third party against or otherwise incurred by an
Indemnified Party:


        (i) that the Indemnifying Party is responsible for under Section 9.4; or


(ii) arising as a result of loss or damage to any property, including, but not
limited to property or facilities of an Indemnified Party, or loss or damage to
an Indemnified Party’s materials, in each case, to the extent caused by the
negligent operations, or the negligent acts or omissions of the Indemnifying
Party or its contractors, subcontractors, agents, employees or representatives;
or


(b) brought by any third party against an Indemnified Party:


(i) arising as a result of bodily injuries (including death) to any person,
including but not limited to Claims arising from or relating to exposure to
asbestos or asbestos containing materials of any kind, to the extent caused by
the negligent operations, or the negligent acts or omissions of the Indemnifying
Party or its contractors, subcontractors, agents, employees or representatives;


(ii) alleging that the design, engineering, construction, installation,
operation or maintenance of, or the use of, any equipment, process or
technology, or any part thereof (each, an “Item”), furnished or manufactured by
the Indemnifying Party or any of its agents, contractors or subcontractors under
this Agreement constitutes any infringement of United States patents, copyrights
or other intellectual property or constitutes an improper use of any other
proprietary rights, unless: (A) the infringement would not have occurred but for
the conformity of the Item to the Indemnified Party’s specifications; (B) the
infringement resulted from the Indemnified Party’s combination of the Items with
equipment or a process or technology not provided by the Indemnifying Party and
the Claim would have been avoided in the absence of that combination; (C) the
infringement resulted from a modification to the Item made by the Indemnified
Party; or (D) the Claim is for the infringement of intellectual property or
other proprietary rights that the




Page 7 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



Indemnified Party owns, or that are subject to a third party license agreement
that the Indemnified Party breached; or


(iii) for any violation or alleged violation of Law, to the extent that the
violation of Law resulted from the Indemnifying Party’s acts or omissions in
performing under this Agreement, including, but not limited to, the delivery of
any material or product that does not conform to applicable Laws at the time of
delivery.


9.2 THE INDEMNIFYING PARTY ASSUMES FULL RESPONSIBILITY FOR ANY AND ALL INJURIES
OCCURRING TO ANY OF ITS EMPLOYEES (EACH AN “EMPLOYEE”) ARISING FROM OR IN
CONNECTION WITH THEIR EMPLOYMENT AND/OR PERFORMANCE OF WORK UNDER THIS
AGREEMENT. NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THE
INDEMNIFYING PARTY SPECIFICALLY AGREES TO FULLY DEFEND, INDEMNIFY AND HOLD
HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY CLAIMS BROUGHT BY OR ON
BEHALF OF ANY EMPLOYEES OF AN INDEMNIFYING PARTY AGAINST AN INDEMNIFIED PARTY
FOR BODILY INJURY OR DEATH, REGARDLESS OF ANY DEGREE OF FAULT, OMISSION OR
NEGLIGENCE, STRICT LIABILITY, STRICT PRODUCTS LIABILITY, OR NEGLIGENCE PER SE,
OF AN INDEMNIFIED PARTY AND REGARDLESS OF WHETHER THE CLAIMS ARE ALLEGED OR
FOUND TO BE CAUSED BY THE NEGLIGENCE OF AN INDEMNIFIED PARTY; BUT NOT TO THE
EXTENT SUCH CLAIMS ARE FOUND BY A FINAL NON-APPEALABLE OR UN-APPEALED DECISION
OF A COURT OF COMPETENT JURISDICTION TO BE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY. THIS PROVISION CONTROLS OVER ANY
CONFLICTING PROVISION OF THIS AGREEMENT.


9.3 With respect to Claims by Employees of an Indemnifying Party, the defense,
indemnity and hold harmless obligations created under Section 9.2 are not
limited by the fact of, amount, or type of benefits or compensation payable by
or for any Indemnifying Party under any workers' compensation, disability
benefits, or other employee benefits acts or regulations, and each Indemnifying
Party waives any limitation of liability or immunity arising from workers'
compensation or such other acts or regulations, but only to the extent of the
indemnity obligations set forth in Section 9.2. 


9.4 Messer will be responsible for [***]. Except as provided for in the previous
sentence, [***].


9.5 If an Indemnified Party seeks indemnification for any Claim under Section 9
(each, an “Indemnified Claim”), then the Indemnified Party shall: (a) promptly
notify the Indemnifying Party of the Indemnified Claim; (b) if the indemnity is
accepted without reservation, give the Indemnifying Party sole control over, and
the right to settle the Indemnified Claim without the Indemnified Party’s
consent so long as the settlement does not impose any liability or obligation on
the Indemnified Party; and (c) provide the Indemnifying Party with information
and assistance as the Indemnifying Party reasonably requests to defend the
Indemnified Claim, at the Indemnifying Party’s cost. The Indemnifying Party will
be relieved of its obligations under this Section, only to the extent that the
Indemnified Party breaches its obligations in the previous sentence, and the
breach materially prejudices the Indemnifying Party’s defense of the Indemnified
Claim. The Indemnified Party may employ counsel to assist it with respect to the
Indemnified Claim, at the Indemnified Party’s cost.


9.6 The Indemnifying Party may, in its sole discretion, mitigate Claims under
Section 9.1(b)(ii) by taking any of the following actions: (a) securing the
right for the Indemnified Party to continue using Items; (b) replacing the Items
with non-infringing Items; (c) modifying the Items so they become non-
infringing; or (d) refunding to the Indemnified Party the amount paid for the
Items.




Page 8 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





9.7 In the event that any indemnity provisions of this Agreement are contrary to
the law governing this Agreement, then the indemnity obligations applicable
hereunder will be construed to be to the fullest extent allowed by applicable
law.


10. INSURANCE


10.1 During the Supply Period, Messer shall, at Messer’s sole cost and expense,
procure and maintain in full force and effect, sufficient insurance (i) as may
be required by law, and (ii) of the types, in the minimum amounts and meeting
the requirements set forth below. The General Liability and Automobile Liability
coverages listed and maintained by Messer are primary and non-contributing
insurance, to the extent of the insurance limits agreed to in this Agreement,
and shall be of an “occurrence” type policy and not a “claims made” type. All
insurance policies shall be issued by insurers that possess a financial strength
rating of “A-, VII” or higher from AM Best or Standard & Poor’s, or equivalent
rating from another nationally recognized rating agency. If, Messer employs
contractors or subcontractors, Messer shall require such contractors or
subcontractors to obtain, maintain, and document to Messer the existence of
adequate insurance coverage.


10.2 The insurance requirements shall not restrict, expand, limit or modify the
defense, indemnification and hold harmless obligations and/or other provisions
of this Agreement. Except with respect to Claims that Messer is responsible for
under Section 9.2, Messer is not responsible to provide primary and
non-contributory coverage under Section 10.1 or additional insured coverage
under Section 10.3 to the extent of Coffeyville Resources’ negligence. The
requirements herein as to the types and limits of insurance coverage to be
maintained by Messer and any approval of said insurance by Coffeyville Resources
or its insurance consultant(s) are not intended to and shall not in any manner
limit, expand or qualify the liabilities and obligations otherwise assumed by
Messer pursuant to this Agreement.


10.3 Messer's General Liability and Automobile Liability policies each will be
endorsed utilizing [***] or such other form as may be reasonably acceptable to
Coffeyville Resources.  Such endorsement will name the Coffeyville Resources,
its officers, owners, successors and assigns as additional insureds with respect
to Messer’s obligations under this Agreement, or any person or entity for which
Messer employs, contracts, or is otherwise responsible, with respect to this
Agreement.


10.4 Each Party (the “Waiving Party”) agrees that either its respective workers’
compensation policy will contain a waiver of subrogation in favor of the other
Party, or that it will cause its insurer to waive the insurer’s right to recover
from the other Party any payments made under the Waiving Party’s workers’
compensation policy in connection with any Indemnified Claims subject to the
Waiving Party’ indemnity obligations under Section 9.2.


10.5 Prior to Messer commencing performance, Messer will provide documentation
to Coffeyville Resources or Coffeyville Resources’ designee evidencing that the
insurance coverage required in this Section is in full force and effect.
Documentation of insurance will be provided using an industry acceptable
certificate of insurance form, such as an ACCORD form or equivalent.


10.6 By requiring the insurance herein, Coffeyville Resources does not represent
that the required coverage and limits will necessarily be adequate to protect
Messer or its subcontractors. The insurance requirements herein merely prescribe
the minimum amounts and forms of insurance coverage that Messer and/or its
subcontractors are required to maintain. Messer will maintain in full force and
effect during the Supply Period, at its sole cost and expense, the insurance
policy coverages listed and described below.




Page 9 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





        10.6.1 Workers’ Compensation and Employer’s Liability. Workers’
Compensation insurance in the form and with limits prescribed by statutory law,
and Employers’ Liability insurance with limits of at least $[***]. The
policy(ies) shall include “other states” coverage and voluntary compensation
coverage as permitted by law. An Alternate Employer endorsement shall be
included on the Workers’ Compensation policy. If Messer’s employees are
permanent residents of and/or perform operations in any monopolistic state
including ND, OH, WA and WY, Stop Gap Employer’s Liability coverage of $[***]
shall be maintained.


        10.6.2 Auto Liability. Messer will maintain auto liability insurance
covering all owned, non-owned and hired autos in the standard ISO policy form or
its equivalent. This policy will contain a $[***] combined single limit, each
and every occurrence (bodily injury, death or property damage). If Messer
transports by vehicle any hazardous waste, products, fluids, or materials that
could damage the environment if released, this insurance shall also be endorsed
to include coverage for claims under the Motor Carrier Act of 1980 (e.g., MCS-90
endorsement) and broadened pollution coverage (endorsement CA9948 or equivalent)
resulting from the transportation of materials identified as hazardous during
Messer’s performance. Coverage will include contractual liability. Messer will
be responsible for physical damage to any vehicles and related equipment.
Coverage shall include Messer’s employees as insureds and fellow employee
coverage.


10.6.3 General Liability. Commercial General Liability insurance (“CGL”) written
on an occurrence-based form including broad form contractual liability, against
claims for bodily injury, including without limitation sickness, disease or
death, broad form property damage, including loss of use resulting therefrom,
personal and advertising injury, products, independent contractor’s or completed
operations. The CGL shall not exclude, by endorsement or otherwise, coverage for
bodily injury or property damage claims arising out of the rendering of or
failure to render professional services.


The CGL coverage minimum limits required shall be $[***] each occurrence (bodily
injury/property damage); $[***] products/ completed operations aggregate; $[***]
personal and advertising injury (any one person); $[***] general aggregate
(other than products/completed operations).


If the Work is performed near a railroad property, there shall be no exclusions
for operations within 50 feet of a railroad (CG 24 17 or equivalent).


The products and completed operations coverage under the CGL shall be maintained
for two years following termination of this Agreement.


        10.6.4 Umbrella and Excess Insurance. Messer will maintain either
umbrella and/or excess insurance coverage containing a limit of $[***], each and
every occurrence and aggregate. The policies listed and required in Sections
10.6.1 (Employer’s Liability), 10.6.2, and 10.6.3 shall be underlying insurance
on the umbrella and excess insurance policy coverage. Umbrella or excess
insurance will be on a follow form basis to the underlying insurance or provide
coverage at least as broad as the underlying insurance policies. Such coverage
will drop down to be primary in the event underlying limits or aggregates are
depleted.


        10.6.5 Physical Damage/Equipment Coverage Insurance. Messer will
maintain Physical Damage/Equipment Coverage Insurance for loss or damage to
Messer’s equipment and machinery that is borrowed, rented, or leased and/or
valued over $[***], including loss or damage during loading, unloading, and
while in transit. Such coverage shall be on an all-




Page 10 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



risk basis or its equivalent subject to a limit of 100% of the replacement cost
at the time of the loss with any and all deductibles to be assumed by, for the
account of and at the sole risk of Messer.


10.7 Messer shall be responsible to pay any deductibles or self-insured
retentions and for all losses, damages or liabilities resulting from Messer’s
failure to provide or maintain the insurance required by this Agreement.


10.8 Messer shall provide Coffeyville Resources at least thirty (30) days
written notice by certified mail return receipt requested of any cancellation or
non-renewal when not replaced with equivalent coverage as required above, or if
there is a material change resulting in the decrease of the required insurance.
If Messer fails or neglects to obtain or renew the required insurance,
Coffeyville Resources shall have the right (but not the obligation), (a) to
procure such insurance and reduce any amount payable to Messer by the cost
thereof, or alternatively, collect such amount from Messer; or (b) to deem such
failure or neglect on the part of Messer as a material breach of the Agreement.
Messer shall not intentionally do, allow or permit anything to be done that will
affect, impair or contravene any policies of insurance that may be in force
hereunder. Messer shall be solely responsible for and promptly pay when due, any
and all premiums for all such insurance. Notwithstanding Messer’s obligation to
provide, and Coffeyville Resources’ right to receive proof of insurance in
compliance with this Section, any failure of Coffeyville Resources to require,
or to insist that Messer comply with its obligations to provide, proof of
insurance, shall not operate as a waiver of Messer’s obligations to provide
insurance. Coffeyville Resources’ acceptance of a certificate evidencing
coverage and limits not in compliance with the required coverage and limits set
forth in this Section shall not be deemed a waiver of the foregoing
requirements.


10.9 Coffeyville Resources may at any time upon prior written notice request
Messer to increase the limits set forth to such amounts as inflation, industry
practice or other factors indicate are reasonable or if required by applicable
law. The foregoing insurance requirements will apply whether or not required by
any other provision of the Agreement and the limits of coverage do not alter the
indemnities and allocation of responsibilities in the Agreement.


11. LIMITATION OF LIABILITY


11.1 Except as provided for in Section 11.2, in all events, regardless of the
legal theory (e.g., breach of contract or warranty, negligence, strict
liability, etc.): (i) NEITHER PARTY IS LIABLE TO THE OTHER PARTY FOR [***]; and
(ii) the total amount of damages that a Party may recover from the other Party
resulting from any occurrences arising in connection with their relationship
contemplated by this Agreement is limited to $[***] for all occurrences during
any Contract Year and $[***] for all occurrences during any [***].


11.2 The limitations specified in Section 11.1 will not apply with respect to a
Party’s liability for
third party Indemnified Claims, or to the extent of an Indemnifying Party’s
gross negligence or willful misconduct. In addition: (i) the limitations
specified in Section 11.1(i) will not apply with respect to a Party’s liability
for attorney fees as provided for in this Agreement; (ii) regardless of Section
11.1, Messer has the right to seek the full amount of any payments due from
Coffeyville Resources under this Agreement, and Coffeyville Resources has the
right to seek the full amount of the Export Credit and any credits due from
Messer under Section 14; and (iii) regardless of Section 11.1(ii), a Party is
entitled to the insurance proceeds available, under the policy types and up to
the limits specified in Sections 10.6.3 and 10.6.4, to cover damage to its
property that the other Party is responsible for under this Agreement.






Page 11 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



12. METERS


12.1.  Messer shall be responsible, to install and maintain meters as are
necessary.


12.2 Any billing meters shall be inspected and tested for accuracy as either
Party may reasonably elect or request. Messer shall bear the cost of all such
test(s), except Coffeyville Resources shall be responsible for the cost of those
test requested by Coffeyville Resources that show that the meter tested was
accurate within [***] of full scale. Coffeyville Resources shall be notified of
meter calibration not less than [***] business days in advance of such
calibration for the purposes of witnessing same.


12.3 Coffeyville Resources’ sole remedy, and the sole obligation of Messer, if
any meter is found to be inaccurate by more than [***] of full scale, is that
Messer shall adjust any billings with applicable interest as set forth in
Section 5.2 based on such billing meter to offset such inaccuracy with respect
to those deliveries made during the period since the last accurate meter test or
the [***] period prior to the date of discovery of the inaccuracy, whichever is
shorter.


13. MESSER EQUIPMENT SUPPLY IMPACT


13.1 Upon reasonable notice under the circumstances, Messer may shut down any
part of the Messer Equipment in an emergency, where Messer reasonably determines
there to be risks to health and safety or risk of significant property damage.


13.2 Messer shall coordinate and cooperate with Coffeyville Resources to
schedule planned activities that require an interruption in the operations of
the Messer Equipment, including planned maintenance and repairs to the Messer
Equipment during periods that Coffeyville Resources’ Plant is scheduled for shut
down or at intervals of [***] if the intervals between scheduled Coffeyville
Resources shut downs are more than [***] (each, a “Planned Turnaround”),
provided that the first Planned Turnaround will occur during the second half of
2021. Messer shall provide Coffeyville Resources an ongoing one-year maintenance
horizon plan that will include the anticipated dates for and lengths of Messer
Equipment maintenance and repairs during Planned Turnarounds. Such maintenance
horizon plan shall be provided to Coffeyville Resources on a monthly basis for
review and approval, which Coffeyville Resources shall not unreasonably
withhold. Messer expects to spend at least $[***] for Relife Capital Investment
during the first two Planned Turnarounds, and at least $[***] for Relife Capital
Investment during the first three Planned Turnarounds, subject to the following:
        
13.2.1 [***]


13.2.2 [***]


13.3 The following will not constitute a breach of Messer’s obligation to
deliver Product as required under this Agreement:


13.3.1 Any reduction in or cessation of the supply of Product to Coffeyville
Resources from the Messer Equipment (other than the Additional Oxygen Equipment)
due to the following:


(i)[***];


(ii)The acts or omissions of Coffeyville Resources or its employees or
contractors, including any planned or unplanned shut down of Coffeyville
Resources Plant or Coffeyville Resources’ failure to




Page 12 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



provide any items specified in Exhibit B if such failure was the cause of the
reduction or cessation;


(iii)A Force Majeure Event;


(iv)A reduction or cessation pursuant to [***]; or


(v)The failure of the items provided by Coffeyville Resources to meet the
specifications set forth in Exhibit B and Appendix 3, as applicable, including
power failures, if such failure was the cause of such reduction or cessation and
did not result from the acts or omissions of Messer or its employees, agents,
contractors, or subcontractors.


13.3.2  ASU downtime during the Allowable Planned Turnaround Hours.


13.3.3 If Coffeyville Resources reduces or eliminates its requirements due to
reasons not caused by the acts or omissions of Messer or its employees, agents,
contractors, or subcontractors, and Messer reduces or ceases its supply
accordingly, then such reduction will not constitute a breach of Messer’s
obligation to deliver Product as required under this Agreement. Provided,
however, Messer shall provide Coffeyville Resources thirty (30) days notice in
advance of ceasing supply as permitted in the prior sentence.


13.4 If it is determined [***] that any suspension or cessation under Section
13.1, or 13.3.1(i) - 13.3.1(v) by Messer was improper or wrongful, Messer shall
be responsible for any loss or damages incurred by Coffeyville Resources
(including reasonable attorney fees), to the extent resulting from such improper
or wrongful suspension or cessation.


14. NON-CONFORMING PRODUCT, FAILURE TO DELIVER, PERFORMANCE AND RELIABILITY


14.1 Regardless of any provision of this Agreement other than Section 8.2,
Coffeyville Resources’ sole remedies, and the sole obligations of Messer for a
breach of Messer’s obligation to deliver Product meeting the Product
Specifications as required under this Agreement are provided for in this Section
14.


[***]


14.2 The following terms will apply if, at any time, Messer’s liability under
this Agreement exceeds the $[***], or Messer is in breach of this Agreement as
specified in Section 14.1.7 or if Messer’s liability under this Agreement for
third party Indemnified Claims or Messer’s gross negligence or willful
misconduct exceeds $[***] (each, a “Trigger Event”):

14.2.1 Subject to Section 14.2.2, Coffeyville Resources shall be entitled to
terminate this Agreement and purchase the ASU, the Existing Messer Liquid
Facility and Additional Oxygen Equipment from Messer on an “AS IS” and “WHERE
IS” basis at the purchase price in the table below that corresponds to the
Contract Year of the termination (which shall be reduced by [***]) by giving
Messer a written notice that describes the Trigger Event (“Election Notice”)
within [***]after the Trigger Event, in which case Messer will be required to
complete construction of the Additional Oxygen Equipment. For example, if
termination occurs in Contract Year 7, after the third Planned Turnaround, and
there is a Relife Capital Shortfall of $[***] at the time of termination, then
the Equipment Price of $[***]will be reduced by $[***].






Page 13 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------








Termination During Contract YearEquipment Price1
$[***]
2
$[***]
3
$[***]
4
$[***]
5
$[***]
6
$[***]
7
$[***]
8
$[***]
9
$[***]
10
$[***]
11
$[***]
12
$[***]
13
$[***]
14
$[***]
15 or later
$[***]

        14.2.2 If Coffeyville Resources gives Messer an Election Notice as
provided for in Section 14.2.1, then each Party shall nominate a senior
representative of its management team within two (2) days after the date that
Messer receives the Election Notice, and the senior representatives shall meet
at a mutually agreed location within ten (10) days after the date that Messer
receives the Election Notice to discuss Coffeyville Resources’ basis for
termination and any possible mutually agreeable alternatives to termination. If
the Parties are not able to agree upon an alternative to termination during the
meeting, and either Coffeyville Resources is the prevailing party in an
arbitration under Section 14.2.3, or Messer does not elect to arbitrate as
provided for in that Section, then: (a) Messer shall sell and convey to
Coffeyville Resources, and Coffeyville Resources shall purchase from Messer, the
ASU, the Existing Messer Liquid Facility and Additional Oxygen Equipment; and
(b) the termination of this Agreement and closing of the purchase of the ASU,
the Existing Messer Liquid Facility and Additional Oxygen Equipment shall take
place on a mutually agreeable business day within [***]days following the date
that Messer receives the Election Notice or within [***]days following the entry
of the arbitration award, as applicable. At closing, Coffeyville Resources shall
pay Messer the applicable purchase price specified in Section 14.2.1 (which
shall be reduced by [***]) and any amounts owed under this Agreement, less any
credits due to under Section 14.1, and Messer shall sell the ASU the Existing
Messer Liquid Facility and Additional Oxygen Equipment to Coffeyville Resources,
“AS IS, WHERE IS” and shall deliver to Coffeyville Resources a bill of sale and
such other applicable instruments of transfer and physical possession as shall,
in the reasonable opinion of counsel for Coffeyville Resources, be necessary to
vest in Coffeyville Resources good and marketable title to the ASU, the Existing
Messer Liquid Facility and Additional Oxygen Equipment.


14.2.3 Notwithstanding any other provisions of this Agreement: (a) if Messer
elects to challenge Coffeyville Resources’ Election Notice following the meeting
of senior representatives under Section 14.2.2, Messer must file a notice of
arbitration within




Page 14 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



fifteen (15) days following such meeting of senior representatives; and (b) any
such challenge pursuant to this Section shall be adjudicated through binding
arbitration before a single arbitrator in Houston, Texas. The arbitration shall
be conducted in accordance with the then-existing Expedited Commercial
Arbitration Procedures of the American Arbitration Association (“AAA”), except
as modified herein. The arbitrator will be selected from the AAA Roster of
Commercial Arbitrators in accordance with the then-existing Expedited Commercial
Arbitration Procedures. To ensure the rapid and economical resolution of any
arbitration of a dispute regarding an election by Coffeyville Resources under
Section 14.2.1, the Parties agree that the scope of the arbitration proceedings
shall be limited to a determination by the arbitrator of whether the related
Trigger Event occurred. The decision and award of the arbitrator shall be final,
binding and conclusive on the Parties for all purposes, and judgment may be
entered thereon in any court having jurisdiction. In addition to the foregoing,
the prevailing Party in the arbitration shall be entitled to an award of its
reasonable attorneys’ fees and costs, and all fees related to the arbitration,
including but not limited to any filing fees, administrative fees and arbitrator
fees shall be paid entirely by the non-prevailing party within fifteen (15) days
from the date of entry of the arbitrator’s award. Any dispute regarding the
amount of fees and costs under this Section shall not delay the effect of the
arbitrator’s decision or the time period for closing as described in Section
14.2.2.


14.3 If Coffeyville Resources terminates this Agreement as provided for in
Section 14.2, then, for a period equal to the Initial Term: (a) Messer will be
entitled [***].


14.4 In the event that the Messer Site, or any material part thereof, shall be
destroyed or damaged by fire or casualty, and such destruction or damage is so
severe that, based on any reasonable estimates (which Messer shall deliver to
Coffeyville Resources within [***]of such destruction or damage), the Messer
Site cannot be placed in proper condition for use within [***]of the date of the
fire or casualty, then this Agreement may be terminated at the election of
Messer or Coffeyville Resources, and Coffeyville Resources shall have no
obligation to purchase the ASU, the Existing Messer Liquid Facility and
Additional Oxygen Equipment from Messer. Such election shall be made by the
giving of notice by one party to the other within [***]after the right of
election accrues. For purposes of this Section, what constitutes a “material
part” of the Messer Site shall be reasonably determined by Messer. Provided,
however, Coffeyville Resources shall not be entitled to terminate this Agreement
pursuant to this Section 14.4 to the extent the fire or casualty was caused by
the acts or omissions of Coffeyville Resources or its employees, agents,
contractors or subcontractors.


In the event of termination pursuant to this Section 14.4, Messer shall be
entitled to the entire sum of insurance proceeds attributable to the buildings,
fixtures and other property which is not owned by Coffeyville Resources, which
proceeds are received by either Messer or Coffeyville Resources in connection
with the fire or other casualty. Messer shall be entitled to receive the
proceeds of any insurance purchased by Messer to cover its personal property,
equipment and business operations. Messer shall further be required to comply
with its obligations under Section 3.4.4.


If neither Messer nor Coffeyville Resources exercises any right of election
provided in this Section 14.4, this Agreement shall continue in full force and
effect and Messer shall proceed to diligently and expeditiously repair or
rebuild the Messer Site to as nearly as possible the same condition as prior to
the damage or destruction, provided, however that, except to the extent that the
fire or casualty was caused by the acts or omissions of Coffeyville Resources or
its employees, agents, contractors or subcontractors: (a) the Minimum Monthly
Charge (together with any then applicable price adjustment) which Coffeyville
Resources would otherwise have been obligated to pay to Messer pursuant to this
Agreement shall be abated from the date of the fire or casualty until such time
as the Messer Site is so repaired or rebuilt; and (b) to the extent




Page 15 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



that the proceeds of insurance are insufficient to repair or rebuild the Messer
Site, Messer shall bear all excess costs of repairing and rebuilding the Messer
Site.

14.5 Coffeyville Resources shall pay Messer a reliability bonus $[***] for any
Contract Year in which there are no more than [***]of ASU Downtime (“Reliability
Bonus”).


15. FORCE MAJEURE.


15.1 Any failure, in whole or in part, by either Party to timely perform any
obligation under this Agreement (except for the payment of monies due), shall be
excused to the extent that such failure is caused by a Force Majeure Event.


15.2 “Force Majeure Event” means any foreseeable or unforeseeable event or cause
beyond a Party’s reasonable control, and shall include natural disasters (e.g.,
earthquake, hurricanes, floods, fire); major upheavals (e.g., war, riots, act of
terrorism, sabotage, labor strikes, embargoes); government intervention (e.g.,
government orders, court orders, confiscation, condemnation, future Laws), and
the curtailment of energy sources or other raw materials or feedstock.


15.3 Upon the occurrence of a Force Majeure Event, the affected Party shall give
reasonably prompt written notice to the other, stating that there will be a
delay or nonperformance.


16. CONTRACTING AND SUBCONTRACTING


Messer may engage one or more qualified contractors or subcontractors. Messer
will supervise all work contracted or subcontracted by Messer and will be
responsible for all work performed by contractors or subcontractors as if Messer
itself had performed such work. The contracting or subcontracting of any work to
contractors or subcontractors does not relieve Messer of any of its obligations
under this Agreement, including but not limited to Messer’s indemnity
obligations under Section 9. Any acts and omissions of a Messer contractor or
subcontractor in performing or failing to perform work under this Agreement that
Messer contracts or subcontracts to that contractor or subcontractor will be
considered as Messer’s acts and omissions under this Agreement. Contracts or
subcontracts with affiliates of Messer will be on a competitive and arms-length
basis. Coffeyville Resources has the right to disapprove of or remove any
contractors or subcontractors in its sole discretion however, Messer will not be
responsible for any delays or costs in connection with Coffeyville Resources’
removal of a contractor or subcontractor unless such removal is based upon
Messer or its contractors’ and/or subcontractors’ failure to act in compliance
with this Agreement. Messer is responsible for paying all costs and charges of
all Messer contractors or subcontractors.


17. LIENS


Messer will promptly pay for all labor, services, equipment and materials used
or furnished in connection with its performance under this Agreement and will at
its expense keep Coffeyville Resources’ premises and all property belonging to
Coffeyville Resources, free and clear of any and all liens and rights of lien
arising out of labor, services, material and equipment furnished by Messer or
its employees, materialmen, contractors or subcontractors in connection with
this Agreement. If Messer fails to release and discharge any claim of lien of
others that Messer is responsible for against Coffeyville Resources' property
within fifteen (15) business days after receipt of notice from Coffeyville
Resources to remove such claim of lien, or to actively defend the lien claim at
Messer’s expense, then Coffeyville Resources may, at its option, discharge or
release the claim of lien, or otherwise deal with the lien claimant, and Messer
will pay Coffeyville Resources any and all reasonable costs and expenses of
Coffeyville Resources, including




Page 16 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



reasonable attorneys’ fees incurred by Coffeyville Resources in connection with
the discharge or release.


18. ASSIGNMENT


18.1 This Agreement is not assignable by either Messer or Coffeyville Resources
except upon the written consent of the other Party, which consent shall not be
unreasonably withheld.


18.2 Notwithstanding Section 18.1, either Party may assign this Agreement,
without the consent of the other Party to an affiliate [***]. Moreover, any
assignment by Messer must be to an experienced, reputable and prudent operator
of facilities such as that at issue in this Agreement. If requested by the
non-assigning Party, the assigning Party shall require the assignee to assume
its obligations under this Agreement in writing.


19. NOTICES


Any notice or other communication required pursuant to this Agreement shall be
deemed to have been duly given if delivered personally or sent by facsimile
transmission (confirmed by certified mail) or by certified mail (postage
prepaid, return receipt requested), addressed as provided below. Until another
address or addresses shall be furnished in writing by either Party, notices
shall be addressed as follows:

If to Messer
Messer LLC
200 Somerset Corporate Blvd, Suite 7000
Bridgewater, NJ 08807
Facsimile Number [***]
Attention: Onsite Contract Administration


and a copy also sent to:
Messer LLC
200 Somerset Corporate Blvd., Suite 7000
Bridgewater, NJ 08807
Facsimile Number [***]
Attention: General Counsel – Messer


If to Coffeyville Resources:


Coffeyville Resources Nitrogen Fertilizers, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: General Counsel


and a copy also sent to:
Coffeyville Resources Nitrogen Fertilizers, LLC
701 E. Martin St.
P.O. Box 5000
Coffeyville, KS 67337
Attention: Facility Manager



20. CONFIDENTIALITY


20.1 Messer and Coffeyville Resources may provide each other with access to
Confidential Information. “Confidential Information” means confidential
information of a Party, including the whole and any part of this Agreement.
Confidential Information shall include, but not be limited to information
relating to a Party’s business, assets or operations including, but not limited
to, inventions, concepts, designs, processes, specifications, schematics,
equipment, technical information, procedures or standards, know-how, current and
prospective customers, suppliers,




Page 17 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



consultants, financial and sales information, commercial activities, the
existence or subject matter of this Agreement, business strategies, records or
other information relating to its business activities or operations and those of
its affiliates, customers, suppliers, consultants, licensors, contractors,
subcontractors, agents or any others to whom the disclosing Party owes a duty of
confidentiality. Each Party agrees to hold such Confidential Information in
trust and confidence, to take all reasonable precautions to prevent unauthorized
disclosure, and to only use such Confidential Information as necessary to
perform its obligations and enforce its rights under this Agreement. Each Party
may disclose Confidential Information if required by any law, rule or
regulation, or by court order or the rules of any securities exchange, and to
those officers, directors, agents, attorneys, accountants, experts and employees
(or employees of Affiliates) with a need to know, shall inform such individuals
of its confidential nature and shall cause such individuals to comply with this
Section 20. This Section 20 shall survive any termination of this Agreement for
a period of five years.


20.2 “Confidential Information” does not include, and the provisions of this
Section 20 shall not apply to information which:


20.2.1 is now in or hereafter comes into the public domain without breach of
this Agreement and through no fault of the receiving Party, or


20.2.2 is properly and lawfully known to the receiving Party prior to disclosure
as evidenced by written records, or


20.2.3 subsequent to disclosure is lawfully received by the receiving Party from
a third party without any restriction to disseminate the Confidential
Information, or


20.2.4 is developed by employees, agents, or consultants of the receiving Party
independently of and without reference to any Confidential Information of the
disclosing Party as shown by tangible evidence,


21. ENVIRONMENTAL, HEALTH, SAFETY AND SECURITY


21.1 Messer agrees to comply with the Coffeyville Resources rules and
requirements pertaining to environmental, health, safety and security, attached
as Exhibit D (collectively, “Procedures”), which Procedures may be updated from
time to time, in which case the updated Procedures shall be provided to Messer
in advance of implementation. However: (a) the Parties do not intend for the
Procedures to increase Messer’s warranty, indemnity, or insurance obligations
under this Agreement or expand the limitations on damages under this Agreement;
(b) the Parties shall share equally in any costs incurred by Messer to comply
with updates to the Procedures required due to changes in applicable Laws; and
(c) Coffeyville Resources will reimburse Messer for any costs incurred by
Messer, in excess of $[***] to comply with updates to the Procedures that are
not required due to changes in applicable Laws. Messer will establish, maintain,
and enforce safe practices and implement any safety and health practices and
programs required under Federal, State, and local regulations.


21.2 Messer will be responsible for the following: (a) providing its employees
with applicable health and safety training in accordance with Messer’s policies,
(b) proper maintenance or disposal of their personal protective equipment and
material handling equipment in accordance with Messer’s policies, (c) ensuring
that each employee entering Coffeyville Resources’ Site has completed
Coffeyville Resources’ site specific safety and security training prior to
entry, and (d) ensuring that its subcontractors are aware of and in compliance
with the requirements set forth in this Section.






Page 18 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



21.3 Messer will take all reasonable steps and precautions to protect the health
of its employees and other personnel.


21.4 Messer will handle and dispose of all industrial and hazardous waste
generated in connection with its performance under this Agreement in accordance
with all applicable laws, rules and regulations and Messer’s policies and
procedures.


21.5 Messer’s employees must satisfactorily complete the Site-Specific Safety
and Security Training and pass the related testing administered by Coffeyville
Resources prior to entering Coffeyville Resources’ site. Satisfactory completion
of the Site-Specific Safety and Security Training and related testing shall be
valid for 12 months, after which time they must be completed again.


22. DRUGS, ALCOHOL AND WEAPONS


Messer agrees to advise its employees, agents, subcontractors and their
respective employees that it is the policy of Coffeyville Resources that: (a)
the use, possession or distribution of illegal or unauthorized drugs,
drug-related paraphernalia, or weapons on Coffeyville Resources' and/or the
Messer Site is strictly prohibited and the use or possession of alcohol
beverages, except where authorized by Coffeyville Resources' management, is also
strictly prohibited on such premises; and (b) any person who is found in
violation of the policy may be removed and/or barred from Coffeyville Resources'
and/or Messer’s premises.


23. LAWS, REGULATIONS AND COMPANY RULES


Messer shall obtain, make and file the following in connection with this
Agreement, and Coffeyville Resources shall assist Messer in the completion of
any related applications:


Land use / zoning permits
Construction permits
Stormwater Pollution Prevention Plan
Spill Prevention, Control, and Countermeasure Plan
Air Pollution Control Permits
Operating Permits


Coffeyville Resources shall obtain, make and file for all new permitting
required in connection with the Additional Oxygen Equipment except to the extent
related to the existing Messer Site (which exclusion includes modifications to
permitting or similar authorizations or filings that exist or should exist with
respect to the existing Messer Site, which shall remain Messer’s
responsibility). Messer shall assist Coffeyville Resources in the completion of
any related applications.


Messer will comply with all applicable federal, state and local laws,
regulations, rules and ordinances relating to Messer's performance under this
Agreement, including, but not limited to the following, as applicable, (a)
employment and wage and hour laws; (b) child labor laws; (c) health and safety
and environmental laws; (d) immigration laws; (e) discrimination and harassment
prevention; (f) laws relating to the payment of employment-related taxes, such
as Social Security, FICA and FUTA; (g) workers' compensation, (h) Laws related
to security and homeland security matters, (i) the Chemical Facility
anti-Terrorism Standards; and (j) OFCCP. Messer is strictly prohibited from
utilizing any undocumented workers to perform any of its duties hereunder and
will comply with and retain all employment eligibility verification (I-9) forms
for its entire workforce. as required by law. Messer agrees, in connection with
its performance under this Agreement, not to discriminate against any employee
or applicant for employment becuase of race, gender, religion, color, national
origin, age, disability, or veteran status. Messer shall comply with all
applicable Laws relating to the production, presence, handling and distribution
of the




Page 19 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



Product before and up to the Point of Delivery. Coffeyville Resources shall
comply with all applicable Laws regarding the presence, handling or use of
Product from the Point of Delivery, including the reporting obligations under
the Emergency Planning and Community Right to Know Act of 1986, 42 USC Sections
11001-11049.


24. DISPUTES


Messer and Coffeyville Resources shall use reasonable efforts to resolve all
disputes arising out of or relating to this Agreement through good faith
negotiations within their respective on-site teams within fifteen (15) days from
the date notice of such dispute is provided by one Party to the other. If
negotiations within the on-site teams fail to resolve the dispute within such
fifteen (15) days, then Messer and Coffeyville Resources shall, within ten (10)
days, each nominate a senior representative of its management team at the level
immediately subordinate to the respective chief executive officers to meet at a
mutually agreed location to resolve the dispute. Such meeting shall take place
within thirty (30) days from the date of designation of such senior
representatives. The good faith efforts to resolve disputes set forth in this
Section shall be concluded within sixty (60) days of written notice of the
dispute, unless this period is extended by written agreement signed by Messer
and Coffeyville Resources. Nothing in this Section precludes Messer and
Coffeyville Resources from using a third-party neutral to assist them to resolve
a dispute. Any dispute that cannot be resolved by the parties will be resolved
in a court of competent jurisdiction. Neither Party shall discontinue or delay
its performance under this Agreement during the pendency of any dispute, without
the written permission of the other Party. Any fines, penalties, damages,
liquidated damages or otherwise that are provided for under this Agreement shall
not be abated during the time the Parties engage in these dispute resolution
procedures.


25. AUDITS


25.1 Messer agrees to maintain all its records and documents relating to this
Agreement, including, but not limited to those records and documents which
substantiate any charges, statements, invoices, calculations, price adjustments,
and measurements under this Agreement (collectively, “Records”) in accordance
with Messer’s record retention policies, but in no event for less than three
years with respect to the Records. Messer agrees to maintain all its records and
documents relating to the Relife Investment, (collectively, “Relife Records”)
for no less than seven (7) years. All other documents or record relating to
Messer’s performance under this Agreement will be maintained in accordance with
Messer’s record retention policies, but in no event for a period of time less
than that required by applicable Laws.


25.2 Upon reasonable prior notice, Messer shall allow a mutually agreed upon
qualified independent third party (“Auditor”) engaged by Coffeyville Resources
to: (a) inspect and audit those records related to Messer’s compliance with
Sections 21 and 23 at an agreed upon date during normal business hours; and (b)
provide documentation to the Parties of any breach of those Sections identified
by the Auditor during the inspection and Audit. However, Messer is not required
to permit any inspection and audit under this Section 25.2 more than once each
calendar year absent evidence that Messer is or may be in breach of its
obligations under Sections 21 or 23.


25.3 Within one (1) month following the first Planned Turnaround, Messer shall
complete a [***] utilizing an individual or company mutually agreed upon by the
Parties, the results of which shall be provided to and reviewed with Coffeyville
Resources. The Parties shall agree upon the scope of the [***], and Coffeyville
Resources shall pay the [***] costs above $[***] for the firm selected to
complete the [***]. Each Party will be responsible for its own internal costs
related to the [***]and monitoring of the third party firm conducting the [***].
The purpose of the [***]will be




Page 20 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



to provide decision support to help identify and prioritize vulnerabilities for
elimination and identify key vulnerabilities that may hinder the availability of
the ASU. [***]


25.4 Subject to Sections 8.2 and 8.3, upon reasonable prior notice, Coffeyville
Resources may engage an Auditor to: (a) audit Messer’s calculation of any and
all charges, statements, invoices, calculations, price adjustments, or
measurements under this Agreement; and (b) if the Auditor identifies errors in
the items set forth in Section 25.4(a), provide documentation to the Parties of
the error and the corrected item. If the Auditor identifies an error or errors,
then Messer shall issue credits or additional billings, as applicable, until the
amount of the error is credited or billed in full, as applicable, and reimburse
Coffeyville Resources for the cost of the Auditor.


25.5 Upon reasonable prior notice no later than [***]after the end of the
second, and third Planned Turnarounds, Coffeyville Resources may engage an
Auditor to determine the amounts spent by Messer during such Planned Turnarounds
and advise the Parties if the Auditor determines that Messer did not spend at
least the amounts specified in Section 13.2, in which case Messer shall adjust
the Minimum Monthly Charge as specified in Section 13.2.


25.6 An Auditor must execute a confidentiality agreement in a form acceptable to
Messer that requires the Auditor to retain in confidence all information
disclosed by Messer during an inspection or audit under this Section. Messer’s
obligation to provide access to Auditors under this Section is subject to the
Auditors’ compliance with the site rules in effect at the place of the audit.


26. GENERAL PROVISIONS


26.1 Section Heading. The Section headings are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement or
of any provision.


26.2 Entire Agreement. This Agreement, including the attached Appendices and
Exhibits, sets forth the entire agreement between Messer and Coffeyville
Resources and supersedes and cancels all prior and contemporaneous on-site
product supply agreements, amendments, restatements, and other agreements and
understandings between the Parties or any of their respective predecessors, oral
or written, relating to the subject matter herein, including the Amended and
Restated On-Site Product Supply Agreement between the Parties dated June 1,
2005, as amended.


26.3 No Waiver. No amendment, modification, waiver or discharge of any provision
of this Agreement shall be effective unless specifically set forth in writing
stating that it is an amendment, modification, waiver or discharge of, one or
more specified provisions of this Agreement and signed by an authorized
individual on behalf of each Party.


26.4 Forms and Acknowledgement. Any terms contained in a delivery document used
by Messer or a purchase order, acknowledgments or confirmation used by
Coffeyville Resources, that conflict with, is different from, or is additional
to, the terms in this Agreement is deemed deleted and shall not be made part of
this Agreement.


26.5 Severability. Even if any judicial or administrative authority holds any
part of this Agreement to be invalid, this Agreement shall remain in force with
such invalid part deleted.


26.6 Independent Contractors. The Parties are independent contractors, and no
agency, partnership, joint venture, employee-employer or franchisor-franchisee
relationship is intended or created by this Agreement.






Page 21 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



26.7 No Third-Party Rights. Other than as set forth in Section 1.3, the Parties
do not intend to confer any contractual rights or benefits upon any third party,
either directly or incidentally.


26.8 Pre-Existing Agreements. Each Party represents and warrants to the other
Party that neither the execution and the delivery of nor the consummation of the
transactions contemplated in this Agreement, shall conflict with, result in a
breach of, constitute a default under, any other agreements to which the Party
making such representation is a party.


26.9 Interpretation. In this Agreement, unless the context indicates otherwise:
(A) the singular includes the plural and the plural the singular; (B) the words
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation” or “but not limited to” or words of similar import;
(C) references to Sections, Appendices and Exhibits are to those of this
Agreement; (D) references to this Agreement shall be deemed to include all
Appendices, Exhibits and all subsequent amendments and other modifications; and
(E) references to a Party include its successors and permitted assigns.


26.10 Survivability. Those provisions in this Agreement which by their terms
should survive the termination or expiration of this Agreement, including
Sections 1.3, 2.2, 3.1, 3.2, 3.4.4, 3.5.3, 3.6, 4, 7.1, 8, 9, 10, 11, 12, 13.4,
14, 16, 17, 19, 20, 24, 25 and 26 shall survive the termination or expiration of
this Agreement.


26.11 Governing Law. This Agreement will be governed by and be construed in
accordance with the laws of the state of Texas without reference to its laws
governing conflicts of law. Each Party hereby irrevocably agrees that any legal
action or proceeding with respect to this Agreement will be brought in the
courts of the state of Texas or in any United States District Court located
within Texas, and by execution and delivery of this Agreement, each party
irrevocably submits to each such jurisdiction and hereby irrevocably waives any
and all objections which it may have as to venue in any of the above courts. THE
PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION ARISING FROM OR RELATING TO THIS AGREEMENT. THE
PARTIES ACKNOWLEDGE THAT A RIGHT TO A JURY IS A RIGHT, THAT THEY HAVE HAD AN
OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL, AND THAT THIS JURY WAIVER HAS
BEEN ENTERED INTO KNOWINGLY AND VOLUNTARILY BY ALL PARTIES TO THIS AGREEMENT.


26.12 Attorney’s Fees. In the event of litigation concerning the interpretation
or enforcement of this Agreement, the prevailing party in such litigation, as
determined by the court, will be entitled to recover from the other party, such
prevailing party's reasonable attorneys' fees as well as its reasonable costs
and expenses.


26.13 Judicial Construction. The Parties agree that judicial construction and
interpretation of this Agreement shall be made as though this Agreement were
mutually drafted by both Parties; and shall not – on the basis of drafting – be
construed in favor of or against a particular Party hereto.


26.14 Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original but all of which together will
constitute but one and the same instrument.






Page 22 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.



Coffeyville Resources Nitrogen Fertilizers, LLCMesser LLC
By: /s/Neal Barkley
By: /s/ Robert J. Capellman
Print Name: Neal BarkleyPrint Name: Robert J. CapellmanTitle: Vice President and
General ManagerTitle: Executive Vice PresidentDate: July 31, 2020Date: July 30,
2020







Page 23 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



APPENDIX 1


DEFINITIONS


The definitions of the following terms are as follows:

Additional Oxygen Equipment
means a 3,000 standard short tons (“ST”) oxygen storage vessel and related
vaporization equipment and ancillary equipment that Messer will install at the
Messer Site, which is additional to the Messer Equipment currently installed at
the Messer Site and in which the evaporation rate of the liquid oxygen is below
[***].
Allowable Planned Turnaround Hoursmeans 504 hours per two-year period during
Planned Turnarounds when Messer shall be permitted to shutdown the Messer
Equipment.ASUthe Air Separation Unit consisting of a gaseous Product and argon
producing plant and related facilities and includes the main air compressor,
cold box, liquid pumps and the Major Equipment.ASU Downtime
means a period of cessation of the supply of Nitrogen Product or Oxygen Product
to Coffeyville Resources from the ASU for reasons other than those specified in
Section 13.3 or a Major Equipment Failure.
ASU Trip
ASU Trip: means: (a) before the Supply Commencement Date, ASU Downtime for any
period during which Coffeyville Resources’ gasifier shuts down due to lack of
Oxygen supply; and (b) after the Supply Commencement Date, ASU Downtime for a
consecutive period of more than two hours during which Coffeyville Resources’
gasifier shuts down due to lack of Oxygen supply.
CDA Downtime
means a period of cessation of the supply of CDA Product to Coffeyville
Resources from the ASU for reasons other than those specified in Section 13.3 or
a Major Equipment Failure, during which Coffeyville Resources’ gasifier shuts
down due to lack of CDA Product supply.
CDA Product
means clean, dry air that meets the Product Specifications.
Claimsmeans as defined in Section 9.1Coffeyville Resources’ Pipelines
means pipelines suitable for use in connection with the delivery of Product
under this Agreement, owned or leased by Coffeyville Resources and operated and
maintained for its benefit, which connect the Coffeyville Resources’ Plant with
the Messer Pipelines at points on the boundary of the Messer Site agreed upon by
the Parties.
Coffeyville Resources’ Plant
means the facilities and plants located at Coffeyville Resources’ Plant Site,
including the gasification plant, ammonia synthesis loop and UAN plant but
excluding the Messer Equipment.





Page 24 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------




Coffeyville Resources’ Plant Site
means the parcel of land near Coffeyville, Kansas on which Coffeyville
Resources' fertilizer complex (including the Messer Site) is located and which
is more particularly identified in Exhibit E.
Contract Yearmeans the 12-month period starting on the first day of the Supply
Period, and each succeeding 12-month period.
Effective Date


means the date that the last Party signs this Agreement.Environmental Law
means any Laws, relating to environmental compliance or liability, including:
(A) the Comprehensive Environmental Response, Compensation and Liability Act of
1980 (codified in scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42
U.S.C. §9601 et seq.) (“CERCLA”); (B) the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. §6901 et seq.) (“RCRA”); (C) the Superfund Amendment and
Reauthorization Act of 1986 (codified in scattered sections of 10 U.S.C., 29
U.S.C., 33 U.S.C. and 42 U.S.C.); (D) Title III of the Superfund Amendment and
Reauthorization Act (40 U.S.C. §1101 et seq.); (E) the Hazardous Materials
Transportation Act (49 U.S.C. §1801 et seq.); (F) the Toxic Substances Control
Act (15 U.S.C. §2061 et seq.); (G) the Clean Water Act (33 U.S.C. §1251 et
seq.); (H) the Clean Air Act (42 U.S.C. §7401 et seq.); (I) the Safe Drinking
Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300 et seq.); and (J) the
National Environmental Policy Act of 1969 (42 U.S.C. §4321).
Environmental Noncompliancemeans any violation of any Environmental Law,
including: (A) any Release or threatened Release of any Hazardous Substance; (B)
any noncompliance regarding the construction, modification, operation and
maintenance of physical structures, equipment, processes or facilities; (C) any
noncompliance with occupational safety and health requirements related to
Hazardous Substances; or (D) any failure to obtain or maintain permits required
to operate legally.Existing Messer Liquid Facility
means one or more storage vessels for Liquid Product and related vaporization
equipment and ancillary equipment, having the Liquid Product capacity stated in
Exhibit A(III), that are owned, maintained and operated by Messer on the Messer
Site.
Five Year Periodmeans the five-year period starting on the first day of the
Supply Period, and each succeeding five-year period.





Page 25 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------




Hazardous Substancesmeans all materials or substances regulated as a toxic or
hazardous under any Laws, because of its potential risk to human health or the
environment, including, all materials or substances containing any of the
hazardous characteristics or constituents set forth in 40 C.F.R. §261.20 et
seq., listed as a hazardous waste pursuant to 40 C.F.R. §261.30, defined as a
hazardous substance in the CERCLA, or defined as a toxic hazardous waste in the
Solid Waste Disposal Act, 42 U.S.C. §6901 et seq. or of uncontained oil and
petroleum and their byproducts. Notwithstanding the foregoing, Hazardous
Substances, with respect to Messer, shall be limited only to those Hazardous
Substances used by Messer on the Messer Site.Instantaneous Flow Ratemeans the
average flow rate for a 1-minute interval, calculated from 6 sequential data
points recorded by Messer’s PLC, each equal to the instantaneous flow integrated
over a 10 second interval.Lawsmeans any local, state, or federal laws, statutes,
regulations, rule or ordinance, as may be amended, enacted or promulgated from
time to time.Liquid Productmeans Nitrogen Product or Oxygen Product provided by
Messer in liquid form.Major Equipment[***]Major Equipment Failure
Means the catastrophic or extraordinary failure or breakdown of Major Equipment
that disrupts the operation of the equipment, but does not include failures or
breakdowns caused by: (a) normal wear and tear to the equipment that could have
been reasonably anticipated by a reasonably prudent operator engineer or
maintenance professional performing predictive analytics on equipment that could
shut down the ASU (b) Messer or its contractors or subcontractors negligence or
willful misconduct; (c) Messer’s improper or delayed maintenance of the
equipment; or (d) minor equipment failures such as sensors, gauges, wiring,
controls and control boards. Messer shall provide Coffeyville Resources with
notice of a claim of an event constituting a Major Equipment Failure within 10
days of its occurrence, which notice shall include details of the particular
equipment involved and the basis for which it is claiming that the condition
constitutes a Major Equipment Failure.
Messer Equipmentmeans the ASU, the Existing Messer Liquid Facility, the
Additional Oxygen Equipment, and the Messer Pipelines, collectively.





Page 26 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------




Messer Pipelinesmeans pipelines suitable for use in connection with the delivery
of Product under this Agreement, owned or leased and operated and maintained by
Messer, which connect the Messer Equipment to Coffeyville Resources’
Pipelines.Messer Sitemeans two parcels of land located within Coffeyville
Resources’ Plant Site and which is more particularly identified in Exhibit E and
includes (1) the ASU and the Existing Messer Liquid Facility; and (2) the
Additional Oxygen Equipment.Minimum Monthly Charge
means the monthly charge for the commitment of the Messer Equipment and Product
availability, up to Delivery Requirements, payable by Coffeyville Resources to
Messer as more specifically described in Exhibit A(V), as adjusted under
Appendix 2.
Nitrogen Productmeans nitrogen gas (including vaporized liquid) and liquid that
conforms to the Product Specifications.Oxygen Productmeans oxygen gas (including
vaporized liquid) and liquid that conforms to the Product Specifications.Point
of Deliverythe point where each of Coffeyville Resources’ Pipelines are
connected to the corresponding Messer Pipelines.Productmeans the CDA Product,
Nitrogen Product, and Oxygen Product, collectively.Releasemeans as such term is
used in CERLCA or any other similar Environmental Law, or any release, spill,
emission, discharge, leaking, pumping, injection, deposit, disposal, dispersal,
leaching, or migration of any Hazardous Substance into the environment
(including ambient air, surface or ground water, and surface or subsurface
strata), including the movement of any Hazardous Substance in or through the
air, soil, surface or ground water, or property.Relife Capital InvestmentMeans
the amount of capital invested in replacing and improving the operating
equipment of the ASU.Relife Capital Shortfall[***]scf or standard cubic foot
means one cubic foot of gas measured at a temperature of 70F, at a pressure of
14.696 psia.
Supply Commencement Datemeans the first day of the month after the month in
which Messer gives Coffeyville Resources an Additional Oxygen Equipment
Completion Notice.Supply Periodmeans the period that starts on the Effective
Date and ends on the applicable Expiration Date.Watermeans, as applicable,
cooling water, make up water, feed water or utility water provided by
Coffeyville Resources to Messer.







Page 27 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





APPENDIX 2
PRICE ADJUSTMENT FORMULA


I.  Minimum Monthly Charge


A.The Minimum Monthly Charge for Messer Equipment other than Additional Oxygen
Equipment will be adjusted annually, starting six months after the first day of
the Supply Period, in accordance with the following formula:


CMPC = BMPC X ([***]% [***]% X (CAPIn [***]CAPI0))


Where:


CMPC = the adjusted Minimum Monthly Charge for Messer Equipment other than
Additional Oxygen Equipment


BMPC = the base Minimum Monthly Charge for Messer Equipment other than
Additional Oxygen Equipment set forth in Exhibit A(V)(A)


CAPIo = [***]


CAPIn = [***]




B.The Minimum Monthly Charge for the Additional Oxygen Equipment will be
adjusted [***], starting [***]after the Supply Commencement Date, in accordance
with the following formula:


CTC = BTC x ([***]% + [***]%) x (CAPIn[***]CAPI0))


Where:


CTC = the adjusted Minimum Monthly Charge for Additional Oxygen Equipment


BTC = the base Minimum Monthly Charge for Additional Oxygen Equipment set forth
in Exhibit A(V)(A)


CAPIo = [***]


CAPIn = [***]
.


II. Export Credit


The Export Credit will be adjusted annually, starting six months after the first
day of the Supply Period, in accordance with the following formula, except that
no annual increase or decrease to the Export Credit will exceed [***]%,
regardless of the adjustment determined in accordance with the following
formula:


        CLIQ = BLIQ [***] (PWRn[***]PWR0)






Page 28 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





Where:


CLIQ = the adjusted Export Credit


BLIQ = the base Export Credit set forth in Exhibit A(V)(B)


PWR0 = [***]


PWRn = [***]


III. Unit Price for Product


A.The prices set forth in Exhibit A(V)(C), Exhibit A(V)(D), and Exhibit A(V)(E)
will be adjusted [***], starting [***]after the Effective Date, in accordance
with the following formula:


Pnew = Pbase [***] ([***]% [***]% [***] (CAPIn [***]CAPI0))


Where:


Pnew = the adjusted price under Exhibit A(V)(C), Exhibit A(V)(D), or Exhibit
A(V)(E), as applicable


Pbase = the base prices set forth in Exhibit A(V)(C), Exhibit A(V)(D), or
Exhibit A(V)(E), as applicable


CAPIo = [***]


CAPIn = [***]


B.The prices set forth in Exhibit A(V)(F) and Exhibit A(V)(G) will be adjusted
[***], starting [***]after the Effective Date, in accordance with the following
formula:


Pnew = Pbase x ([***] (PWRn[***]PWRo) [***] (CAPIn[***]CAPIo) [***]
(PPIn[***]PPIo) [***] (Dieseln[***]Dieselo))


Where:


Pnew = the adjusted price under Exhibit A(V)(F) or Exhibit A(V)(G)


Pbase = the base price set forth in Exhibit A(V)(F) or Exhibit A(V)(G)


PWRo = [***]


PWRn = [***]


CAPIo = [***]


CAPIn = [***]


PPIo = [***]


PPIn = [***]




Page 29 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





Dieselo = [***]


Dieseln = [***]








Page 30 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





.APPENDIX 3


AIR/ WATER AND HYDROGEN REQUIREMENTS


A.Acceptable Air Contaminant Levels*

COMPONENTMAXIMUM CONTINUOUS CONCENTRATION (VPM)Carbon
Dioxide[***]Methane[***]Ethane[***]Acetylene[***]Ethylene[***]Propane[***]Propylene[***]Butane[***]>C4
(non-aromatic)[***]Sulfur Compounds[***]Chlorides[***]NO and NO2[***]N2O[***]

* If Hydrogen exceeds a maximum continuous concentration of 1.0 VPM, then the
Parties shall work together in good faith to reduce the concentration to no more
than 1.0 VPM.








B.Minimum Acceptable Cooling Water Quality


•Pressure at battery limits [***] psig
•Allowable pressure drop at battery levels [***] psi
•Maximum temperature rise at battery levels [***]°F


CONTINUED ON NEXT PAGE








Page 31 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





Specifications:

Circulating WaterTotal Alkalinity (methyl orange)
[***] ppm*
Total Suspended Solids
[***] ppm
Total Dissolved Solids
[***] ppm
Iron
[***] ppm
Calcium Hardness (as CaCO3)
[***] ppm
Silica (SiO2)
[***] ppm
Sulfates (SO4)
[***] ppm
Chlorides (CI)
[***] ppm
Chlorine (free)
[***] to [***] ppm
Total Phosphates (as P)
[***] ppm
pH
[***]**
Corrosives (H2S, organic acids, etc.)
[***]Organic matter[***]Copper
[***] ppm
Zinc
[***] ppm
Microbiologic Activity
[***] cfu/ml

* “ppm” means parts per million by weight.
** Infrequent and short-interval, less than [***], excursions up to [***] are
possible, and Coffeyville Resources will alarm at [***].

Generally, most cooling waters are acceptable with a comprehensive water
treatment program. This is a necessary part of operating a cooling water system.
Corrosion inhibitors and pH control is often required to protect copper alloys
of the cooler material from severe corrosion rates and fouling. Messer would be
pleased to review the site specific water analysis and advise on necessary
treatment.




CONTINUED ON NEXT PAGE










Page 32 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------











C.The hydrogen provided by Coffeyville Resources under Exhibit B(I)(C) shall
have a minimum purity of 99.3% hydrogen and shall conform to the following
additional purity requirements:


Component  Maximum Amount
Oxygen  [***]
Nitrogen [***]
Carbon Monoxide [***]
Carbon Dioxide [***]
Water  [***]
Methane [***]
Total Hydrocarbons [***]
Argon  [***]








Page 33 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



EXHIBIT A


I.Initial Term


The period starting on the Effective Date and ending 15 years after the Supply
Commencement Date (the “Initial Term”).


II.Product Specification and Capacities


A.Product Specifications


a.Purity:


Oxygen Product: [***]% (normal operating)


Nitrogen Product, with inerts: [***]% not more than [***] ppm of oxygen (normal
operating, [***] ppm trip point)


CDA Product: Dew point [***]°F (normal operating)


b.Pressure at Point of Delivery:


To the Gasification Plant at Coffeyville Resources’ Plant:
        Oxygen Product: [***] psig ± [***] psi


To the Ammonia Synthesis Loop at Coffeyville Resources’ Plant:
        Nitrogen Product: [***] psig ± [***] psi


To Coffeyville Resources’ Pipelines:
        CDA Product: [***] psig ± [***] psi


B.Production and Delivery Capabilities (“Delivery Requirements”):


a.High Pressure ([***] +/- [***] psig) Oxygen Product:
[***] scf per hour (Maximum Instantaneous Flow Rate at [***] psia and [***]°F
dry bulb and [***]°F wet bulb and cooling water at [***]°F).


b.Low Pressure ([***] +/- [***] psig) Oxygen Product:
[***]scf per hour (Maximum Instantaneous Flow Rate at [***]psia and [***]°F dry
bulb and [***]°F wet bulb and cooling water at [***]°F).
c.Nitrogen Product ([***] +/- [***] psig):
[***] scf per hour (Maximum Instantaneous Flow Rate at [***]psia and [***]°F dry
bulb and [***]°F wet bulb and cooling water at [***]°F).


d.CDA Product:
[***] scf per hour (Maximum Instantaneous Flow Rate at [***] psia and [***]°F
dry bulb and [***]°F wet bulb and cooling water at [***]°F)


III.Liquid Product Capacity


A.Liquid Nitrogen
Storage:   11,000 gallons
Vaporization:  [***] scf per hour at [***] psig




Page 34 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



[***] scf per hour at [***] psig for up to [***] hours of continuous service
B.  Liquid Oxygen
Storage (current):  11,000 gallons


Storage (additional): 3,000 ST
Vaporization (current):  [***] scf per hour at [***] psig for up to [***] hours
of
continuous service
Vaporization (additional): [***] scf per hour at [***] psig


IV.Liquid Refill Protocol


A.Oxygen evaporation from the Additional Oxygen Equipment storage vessel will be
replenished from the excess liquid oxygen produced at the ASU. If the supply of
Oxygen Product from the ASU ceases, then liquid Oxygen Product will be
replenished from:
a.The excess liquid Oxygen Product produced at the ASU; and
b.Liquid Oxygen Product delivered to Coffeyville Resources from other Messer
facilities or third-party gas suppliers.
B.Until Coffeyville Refining converts from bulk nitrogen to on-site nitrogen,
if, for any reason, and for so long as, the volume of liquid Oxygen Product in
the Additional Oxygen Equipment storage vessel is: [***]then Messer shall refill
the vessel at [***] tons per day until it reaches [***]%.
C.Upon Coffeyville Refining’s conversion from bulk nitrogen to on-site nitrogen,
if, for any reason, and for so long as, the volume of liquid Oxygen Product in
the Additional Oxygen Equipment storage vessel is: [***], then Messer shall
refill the vessel at [***] tons per day until it reaches [***]%.
D.Regardless of Section 3.9 of the Agreement, if, and for so long as, the volume
liquid of Oxygen Product in the Additional Oxygen Equipment storage vessel is
below [***]%, Messer shall sell no more than [***]of the liquid oxygen produced
by the ASU to third parties and, if, and for so long as, the volume of liquid
Oxygen Product in the Additional Oxygen Equipment storage vessel is between
[***]% and [***]% , Messer shall sell no more than [***]of the liquid oxygen
produced by the ASU to third parties.



V.Pricing Schedule


A. The base Minimum Monthly Charges are as follows:


(i) Effective Until August 1, 2020:


Messer Equipment other than Additional Oxygen Equipment: $[***] as the base
monthly Minimum Monthly Charge for Messer Equipment other than Additional Oxygen
Equipment


(ii) Effective as of August 1, 2020:


Messer Equipment other than Additional Oxygen Equipment: $[***] as the base
monthly Minimum Monthly Charge for Messer Equipment other than Additional Oxygen
Equipment.






Page 35 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





(iii) Effective on the Supply Commencement Date:


Additional Oxygen Equipment: $[***] as the base monthly Minimum Monthly Charge
for Additional Oxygen Equipment.

B. Effective as of August 1, 2020, the base Export Credit is $[***]per month.


C. The base prices for any additional gaseous products from the ASU above the
Maximum Instantaneous Flow are as follows:


Effective Until August 1, 2020:

Low-and High Pressure gaseous Oxygen Product
$[***]/ccf
Low- and High-pressure gaseous Nitrogen Product
$[***]/ccf
CDA Product
$[***]/ccf

Effective as of August 1, 2020:

Low-and High Pressure gaseous Oxygen Product
$[***]/ccf
Low- and High-pressure gaseous Nitrogen Product
$[***]/ccf
CDA Product
$[***]/ccf

D. The base price for liquid Oxygen Product delivered from the Existing Messer
Liquid Facility storage vessels to the Additional Oxygen Equipment storage
vessel is $[***]/ccf.


E. The base price for vaporized liquid Nitrogen Product delivered from the
current Existing Messer Liquid Facility storage vessels is $[***]/ccf until
August 1, 2020 and $ [***]/ccf effective as of August 1, 2020


F. Except for any Shortfall Liquid Product, the base prices for Liquid Oxygen
Product and Liquid Nitrogen Product delivered from a production facility other
than the Messer Equipment are as follows:


Effective Until August 1, 2020: $[***]/ccf FOB source


Effective as of August 1, 2020:


Liquid Oxygen Product: $ [***]/ccf (F.O.B. the Coffeyville Resources’ Plant
Site):
Liquid Nitrogen Product: $ [***]/ccf (F.O.B. the Coffeyville Resources’ Plant
Site)


G. The base price for Shortfall Liquid Product is $ [***]/ccf (F.O.B. the
Coffeyville Resources’ Plant Site).


VI. Early Participation Agreement Termination Payment: Effective on the
Effective Date of this Agreement, the Participation Agreement between the
Parties dated April 22, 2013 will terminate. As consideration for Messer’s
Agreement to terminate the Participation Agreement early, Coffeyville Resources
shall pay Messer $[***]per month for the [***]of the Supply Period.








Page 36 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





EXHIBIT B
ITEMS TO BE PROVIDED BY COFFEYVILLE RESOURCES




I.Items to be provided for the ASU


Except as otherwise provided in this Agreement, Coffeyville Resources shall
provide the following:
A.Power: [***]
Coffeyville Resources shall be responsible to provide power for the ASU. Maximum
annual average power consumption for ASU is [***]. For any additional
consumption, Messer shall pay Coffeyville Resources its actual cost for such
power, except that, if the additional consumption is due to an Off-Spec
Condition, then: (i) Coffeyville Resources will be responsible for the cost of
the additional power if Coffeyville Resources caused the Off-Spec Condition;
(ii) Messer shall pay Coffeyville Resources its actual cost for the additional
power if Messer caused the Off-Spec Condition; and (iii) Messer shall pay
Coffeyville Resources half of its actual cost for the additional power in all
other cases.
B.Steam
         Flow (ASU Usage) : [***]LB/hr average, [***] LB/hr peak
Primary:  [***] psig minimum, [***]ºF
Secondary: [***] psig, minimum, [***]ºF
         
Reactor: [***] LB/hr when Vaporizing
         [***] psig minimum, [***]ºF


C.Hydrogen: [***] scfh average
(within specifications listed on Appendix 3)


D.Cooling water supply: [***] gpm (designed)
(within specifications listed on Appendix 3)


E.Steam and condensate drain


F.Sewer services, oil/water, storm and sanitary


G.Potable water


H.Fire Water


I.Instrument air


J.Telephone Line


K.Permanent Security and Site access




II.Items to be provided for the Additional Oxygen Equipment


Except as otherwise provided in this Agreement, Coffeyville Resources shall
provide the following:




Page 37 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------





A.Power: [***]
Construction power: [***] vac for construction trailer.


Operating power (including commissioning): Coffeyville Resources shall be
responsible to provide electric power for the Additional Oxygen Equipment. Power
will be sufficient to start and operate: two (2) liquid oxygen pumps, each
nominally up to 300 horsepower, a 15 horsepower load for the hot water bath
vaporizer, and necessary controls and accessories required for the operation of
the Additional Oxygen Equipment.


B.Steam.
Flow:  up to [***] lbs/hr
Pressure: [***] psig (+/- [***] psi)
Quality:  clean, dry and saturated


C.Steam condensate drain
D.Storm water drainage/sewers
E.Potable water
F.Fire water/fire protection
G.Telephone lines
H.Permanent security and site access
I.Security fence
J.Site area lighting
K.Permits required for construction and operation
L.All civil design and construction including but not limited to, equipment
foundations, underground electrical conduits, underground mechanical items,
grounding grid
M.Pipe racks and cable trays sufficient for piping, electrical and
communications connection between the Additional Oxygen Equipment and the ASU.
N.Paved roadways as required by Messer to and within the Messer Site for truck
access to and from the filling station.
O.Construction lay-down area of 100ft x 100 ft adjacent to Messer Site with
minimum soil-bearing capacity of 2500 psf.










Page 38 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



EXHIBIT C


MESSER RELIFE SCOPE


Messer shall perform the following relife work as Messer reasonably determines
is required:




[***]








Page 39 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



EXHIBIT D


Coffeyville Resources environmental, health, safety and security procedures
provided to Messer on July 13, 2020, and subject to Section 21 of this
Agreement, as may be updated from time to time.











Page 40 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC

--------------------------------------------------------------------------------



EXHIBIT E


(Plot Plans)


[***]




Page 41 of 41
Proprietary and Confidential
Messer LLC and Coffeyville Resources Nitrogen Fertilizers, LLC